Title: To Thomas Jefferson from Henry Fry, 9 June 1804
From: Fry, Henry
To: Jefferson, Thomas


          
            Dr Sr.
            Virginia Madison Co: June 9th—4
          
          Your favor of the 21st. last Month and condisention in gratifying my wish respectg Doctr Priestlys Works lay me under obligations better felt than I believe it to be your wish should be express’d—Your time must be precious, the multiplicity of Business and cares upon your hands I doubt not engross your attention—deters me from intruding, the testimonies of your regard for an acquaintence of your youth, encourage me at least to express my joy and hope, that thro’ the envy, callumnly and reproach of which your mighty highness is surrounded; The system of which you diservedly have the credit (alias reproach) of being the author, in making void those distinctions in Church & State which deterr’d investigation & freedom in declining sentiments, however congenial to reason, Religion, and common sence, Have opened the way for truth to prevail and I doubt not will, (by fortitude patience and perseverence therein) triumph over every opposition; Wisdom whither term’d philosophic or from grace, I am persuaded cometh from above “various are the dispensations as well as opperations of that spirit, a measure whereof is given to every man to profit withall”—We may observe in the School of Christianity, there are various fforms—as in literary Seminaries, Students rise by degrees, and those of ability pursevering thro’ the various dispensations experience in a supereminent degree those Morral and social virtues therein matured—You perhaps among all your fellow students alone progress’d thro’ the fforms of scientific instruction; when you meet with any from the lower Classes, however full, forward & vociferous they may be in displaying their wisdom &c acquired at the same School, you presently discover defects, and can precisely determine to which class they belonged—In the Christian school, degrees of light and knowledge are dispenced, the first principles or degree is denoted by the light of a Star, sencond of the Moon, third dawn of Day, and fourth effulgent brightness of the Sun absorbing all the former, dispelling the mists, clouds, doubts, darkness and infilicities attending them; reveals the source of those corruptions pointed out in the Doctrs Labour’d, learned & candid treatise—and may account for the many absurdities &c remaing in the various Creeds, Modes, & form of worship among Sects professing Christianity, may instruct us to bear with one anothers Weaknesses & infirmities—Many of those errors pointed out by the Doctr. may be seen in the works of Jno. Fletcher—Title Checks to antinomianism in six Vol. American edition—The Spirit and wisdom with which he encounters, confutes, and put to silence his opponents—I cannot but think you will be pleased with—and if you have leasure & inclination to peruse them, may procure the loan of them by applying to any Methodist Minister or Member you may be acquainted with—they are books seldom read or to be found among professors of other denominations—May health attend you and all possible Hapiness in your (envy’d) Station is the prayr of 
          Dr Sr your Weak & unworth Servt.
          
            Henry Fry.
          
          
            PS. ffrom long affliction & my reduced state—conclude my time short—Glass almost run out—If I see you no more, receive my acknowledgemts for Genl Services
            Farewell
          
          
            H. F.
          
        